DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of any related applications should be updated on page 1 of the specification.

Drawings
The drawings filed November 16, 2021 are approved.

Information Disclosure Statement
The information referred to in the IDS filed March 8, 2022 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the high chair is positioned so that an occupant of the child seat and an adult occupant of the bench seat share a common eye level”.  This limitation appears to depend on the specific anatomy (e.g. the height) of the child and the adult.  Will the eye level of every adult meet the eye level of every child?  The scope of claim 5 cannot be ascertained and therefore the claim is indefinite.
Claim 6 is indefinite as it depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottfried (2516774).
Note a table and child seat assembly comprising: a table (2) comprising a tabletop element (14) and a frame (9, 11, 13, 9, 11, 13) which supports the tabletop element such that an upper surface of the tabletop element is at a first elevation (see Figure 3); a high chair (1) mounted to the frame, comprising: a child seat, the child seat comprising a base (6), a child support structure (back, sides, and cushion on 6 as shown in Figure 1), and a tray (see Figure 1) for holding food items; a connector (4, 4, 5) having a first end (end of 8) attached to the child seat and a second end (end of 3) secured to the frame; wherein the base of the child seat is positioned at a second elevation above the upper surface of the table (see Figure 3).
Regarding claim 2, note the base of the child seat is positioned at least two inches above the upper surface of the tabletop element.  See Figures 3 and 4.
Regarding claim 3, note the base of the child seat is positioned at least four inches above the upper surface of the tabletop element.  See Figures 3 and 4.
Regarding claim 9, note the child seat is capable of being occupied by children having ages between one and three.
Regarding claim 19, note the connector comprises a primary portion (8) and a stabilizing portion (3), the primary portion and the stabilizing portion being vertically spaced from one another.
Regarding claim 20, note the second end of the connector comprises one or more clamps (15, 17) secured to the frame.

Claims 1-3, 12, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magyar (2667207).
Note a table and child seat assembly comprising: a table (3) comprising a tabletop element (21) and a frame (18-20, 26, 18-20, 26) which supports the tabletop element such that an upper surface of the tabletop element is at a first elevation (see Figure 2); a high chair mounted to the frame, comprising: a child seat (1), the child seat comprising a base (5), a child support structure (6-8), and a tray (9) for holding food items; a connector (2) having a first end (10) attached to the child seat and a second end (11) secured to the frame; wherein the base of the child seat is positioned at a second elevation above the upper surface of the table (see Figure 3).
Regarding claim 2, note the base of the child seat is positioned at least two inches above the upper surface of the tabletop element.  See Figure 2.
Regarding claim 3, note the base of the child seat is positioned at least four inches above the upper surface of the tabletop element.  See Figure 2.
Regarding claim 12, note the child seat further comprising a ground support element (4, 4) configured to contact a ground surface so as to distribute weight from the child seat to the ground.
Regarding claim 15, note the second end of the connector comprises one or more mounting plates (15).
Regarding claim 19, note the connector comprises a primary portion (16) and a stabilizing portion (31), the primary portion and the stabilizing portion being vertically spaced from one another.
Regarding claim 20, note the second end of the connector comprises one or more clamps (28) secured to the frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gottfried (2516774) in view of Lay et al (3330597).
The primary reference shows all claimed features of the instant invention with the exception of a divider spanning from the base to the tray to define leg openings.
The secondary reference conventionally shows a high chair with a child seat having a divider (104) spanning from a base to a tray to define leg openings.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a divider as spanning from the base to the tray, thereby defining leg openings.  This modification conventionally enhances user safety and securement.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Magyar (2667207) in view of Lay et al (3330597).
The primary reference shows all claimed features of the instant invention with the exception of a divider spanning from the base to the tray to define leg openings.
The secondary reference conventionally shows a high chair with a child seat having a divider (104) spanning from a base to a tray to define leg openings.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a divider as spanning from the base to the tray, thereby defining leg openings.  This modification conventionally enhances user safety and securement.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gottfried (2516774) in view of Stachowski (20190365118).
The primary reference shows all claimed features of the instant invention with the exception of the child seat being an integral molded plastic unit.
The secondary reference conventionally shows a child seat that is formed as an integral molded plastic unit.  See paragraph 0035.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the child seat as an integral molded plastic unit.  This modification conventionally reduces the number of parts needed for the child seat, thereby enhancing the construction thereof.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Magyar (2667207)  in view of Stachowski (20190365118).
The primary reference shows all claimed features of the instant invention with the exception of the child seat being an integral molded plastic unit.
The secondary reference conventionally shows a child seat that is formed as an integral molded plastic unit.  See paragraph 0035.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the child seat as an integral molded plastic unit.  This modification conventionally reduces the number of parts needed for the child seat, thereby enhancing the construction thereof.

Allowable Subject Matter
Claims 4, 7-8, 13-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Smith (889731), Flannery (7845719), Sheldon (4009904), and Greenbaum (2529687) shows a child seat mounted to a tabletop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/July 14, 2022                                              Primary Examiner, Art Unit 3636